DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. Regarding the rejection under 35 U.S.C. 103 as being unpatentable over Gottlieb et al (2014/0288668) in view of Gottlieb et al (DE 102014006689, Pohlig GmbH), note that the rejection uses Gottlieb et al ‘668 to teach a rigid outer socket and an inner socket having a closed distal end. Further, the rejection uses Gottlieb et al ‘689 to add the sealing lip to the inner face of the inner socket of Gottlieb et al ‘668.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al (2014/0288668) in view of Gottlieb et al (DE 102014006689, Pohlig GmbH, applicant provided).
Gottlieb et al ‘668 teaches a prosthesis socket system 1 comprising: a rigid outer socket 2 having a first inner cavity (self-evident) and a proximal outer socket opening (generally 6) and at least one window (18, 20) formed in a sidewall of the rigid outer socket.

    PNG
    media_image1.png
    566
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    607
    482
    media_image2.png
    Greyscale

Referring to both embodiment shown in figures 4 and 5, the socket system comprising a flexible inner socket (8; see par. 0019 of flexible) positioned in the inner cavity and connected to the outer socket (see at least par. 0022).The inner socket 8 comprising: a second inner cavity (self-evident) to receive a user's residual limb; a proximal inner socket opening 4; an inherent inner face directed toward the residual limb when the residual limb is positioned in the second inner cavity and a closed distal end (depicted above).
However, Gottlieb et al ‘668 is silent regarding at least one sealing lip arranged on the inner face of the inner socket.


    PNG
    media_image3.png
    637
    430
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    374
    402
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have utilized the sealing lip 18 (with or without the base body 10) as taught by Gottlieb et al ‘689 on the flexible inner socket of Gottlieb et al ‘668 for a sealing lip (against the thigh stump liner/residual limb) which increases both comfort and security against unintentional detachment of the stump from the prostheses socket system; see at least par. 0016.

Clams 2 and 15, see figure 3, element 18 which is a complete circumference.
Claims 4 and 17, the claim language is interpreted as being very broad. The combination would place the sealing lip as claimed. 

Claims 7 and 20, the combination prosthesis system places the sealing proximally as claimed. See figure 4 above.
Claim 8, see a single plane in figure 4 above.
Claim 9, the inner socket edge flares out, therefore, is partially parallel to the sealing lip.
Claim 10, any method of attaching the sealing ring would have been obvious to have tried with predictable results. “Formed integrally” is interpreted broadly.
Claim 11, see valve opening 28 of Gottlieb et al which inherently/obviously implies the use of a valve as claimed.
Claim 12, see at least par. 0022 and 0041 which teach using screws.
Claim 13, see at least par. 0039 wherein silicone is an elastic material.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRUCE E SNOW/Primary Examiner, Art Unit 3774